DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
On 09/21/2022, applicants elect the mixture of sodium cocoyl isethionate, sodium lauroyl methyl isethionate and sodium lauroyl sarcosinate as specific surfactant; zinc pyrithione as specific scalp active; the mixture of polyquaternium-10 and guar hydroxypropyltrimonium chloride as specific cationic polymer; alkali swellable emulsion polymer as specific rheology modifier; silicone as specific conditioning agent; formulation without gel network as specific formulation with traverse based on no serious burden for searching all species. This is not persuasive because there is indeed burden for searching all species together, thus, the restriction requirement is made final.
Claims 1-6, 8-11, 13-23, 28-31, 33-38 read on the elected species and are under examination, claims 7, 12, 24-27 and 32 do not read on the elected species and are withdrawn from consideration.
Claims 1-38 are pending, claims 1-6, 8-11, 13-23, 28-31, 33-38 are under examination.

Priority
	Acknowledge is made for priority claiming from US provisional application 62/944,685, filed on 12/06/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 and is being considered by the examiner except NPL-15 since no date of reference is provided; the information disclosure statement (IDS) submitted on 09/29/2022 and is being considered by the examiner.

Claims Objection
Claims 2-6, 8-11, 13-23, 28-31, 33-38 are objected for starting from “A”. The dependent claims should start form “The”. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, there is no definition of “a potentiated control” in applicant’s specification. Applicants teach that deposition control are prepared by creating a formulation with zinc pyrithione and zinc carbonate in sulfated surfactants, and one deposition example J is provided without mentioning how to prepare a potentiated control in general. It is unclear whether example J is a control for any formulation with any range of sulfate free surfactant with or without additional Betaine surfactants, thus, one artisan in the art does not know how to prepare such a potentiated control. Therefore, the scope and boundary of claim is unclear. This is indefinite.
Regarding claim 3, claim 3 recites “wherein 1% of a scalp active results in an equal or greater deposition efficiency when compared to a 2%scalp active”, and it is unclear how to compare “2% scalp active” in what condition or which formulation. Thus, the scope and boundary of claim is unclear. This is indefinite.
Regarding claim 12, the claims cite parenthesis, and it is unclear if the subject matter contained within the parenthesis is further limiting or not. A parenthetical expression is simply a word or string of words which contains relevant yet non-essential information and are non-restrictive which means that the phrase may be removed from the sentence without changing the meaning of the sentence. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-11, 13-23, 29-31, 33-36 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US20060263319) in view of Allef et al. (US20140349902) evidenced by Fevola et al. (EP3260171) and BASF (“Practical Guide to Rheology Modifiers”, download from https://insights.basf.com/files/BASF_ED_RheologyModifiers_download.pdf on 11/01/2022).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Fan et al.  teaches a hair treatment composition in the form of shampoo comprising: a) from 0.01 to 5 weight % of at least one cationic conditioning polymer, and
0029 b) from 0.5 to 5 weight % of dicarboxylic acid. The cationic conditioning polymer used in the copolymer formed from two or more types of monomers. The molecular weight of the polymer will generally be between 5,000 and 10,000,000, typically at least 10,000 and preferably in the range 100,000 to about 2,000,000. The cationic conditioning polymer may be present individually or as mixtures of two or more different cationic conditioning polymers at 0.01 to 5%. The cationic polymer includes guar hydroxypropyltrimonium chloride and Polyquaternium 10 (page 2, [0027-0029; 0034-0035, 0037]; page 3, [0040-0041]).  Shampoo compositions according to the invention
will typically comprise one or more anionic cleansing surfactants, which are cosmetically acceptable and suitable for topical application to the hair. Examples of suitable anionic cleansing surfactants are the alkylsulfates, alkyl ether sulfates, alkarylsulfonates,
alkanoyl isethionates and N-alkyl sarcosinates. Typical anionic cleansing surfactants for 
shampoo compositions of the invention include Sodium oleyl SulfoSuccinate, ammonium lauryl SulfoSuccinate, ammonium lauryl Sulfate, Sodium cocoyl isethionate,
Sodium lauryl isethionate and Sodium N-lauryl sarcosinate (page 3, [0051-0053]). The anionic surfactants in shampoo compositions of the invention is generally from 5
to 30, preferably from 6 to 20, more preferably from 8 to 16 wt % of the total composition. The shampoo composition can optionally include co-Surfactants, preferably an amphoteric or Zwitterionic Surfactant, which can be included in an amount ranging from 0 to about 8, preferably from 1 to 4 wt %. (page 4, [0054-0055]). The composition further includes suspension agents such as crosslinked polymer of acrylic acid and acrylate ester such as Pemilen TR1 and TR2 from 0.2 to 1% (page 6, [0095]). The composition may contain silicone containing conditioner (page 6, [0096]). One or more additional ingredients as are conventionally incorporated into hair treatment compositions maybe included in compositions of the invention. Such additional ingredients include, for example, fragrances, perfumes, dyes, coloring agents, buffering or pH adjusting agents, deposition aids, chelating agents, viscosity modifiers, thickening agents, Suspending agents, opacifiers, pearlizers, antidandruff agents, Sunscreens, antioxidants, preservatives, antibacterial agents, proteins, amino acids, moisturizing agents, herb or other plant extracts and other natural ingredients (page 6, [0106]). In working example, the shampoo compositions comprise 0.5% of fragrance and have pH 5.5 with viscosity 7000 cps (page 7, [0125]). Fan et al.  recites a shampoo composition comprising salicylic acid and zinc pyrithione (1%) from US patent 6183757 (page 1, [0010]).
Allef et al. teaches composition in the form of shampoo, conditioner and cleaners (abstract). The composition comprises anionic surfactant such as isethionates and sarcosinates (page 3, [0033]), thickener such as carbomer (page 4, [0048]) and has viscosity from 500 to 20000 mPas with pH from 5-8 (page 5, [0058-0059]). Particularly preferred compositions comprise no surfactants which have sulphates or polyethylene glycol (page 3, [0038]). In one example, a shampoo composition comprising sodium cocoyl isethionate, sodium lauroyl methyl isethionate, polyquaternium -10 and hydroxypropyl guar hydropropyltrimonium chloride (page 16, Table 78); in another example, shampoo comprises sodium lauroyl sacrosinate (page 15, Table 73). In additional example, shampoo comprises salicylic acid (page 12, Table 41). In further example, shampoo comprises 1% zinc pyrithione (page 6, table 3).
Fevola et al. teaches the term "alkali-swellable emulsion polymer" or "ASE polymer", refers to a polyelectrolyte made from ethylenically unsaturated monomers, e.g. being an acrylate or vinyl (co)polymer, and wherein the polymer contains anionically-ionizable monomers such that they become ionized and swell and/or dissolve in aqueous solutions upon addition of base (alkali). The ASE polymer may optionally contain a crosslinker and/or may optionally be a crosslinked polymer (xASE). In one embodiment, the ASE or xASE polymer is an acrylates (co)polymer consisting of one or more monomers of (meth)acrylic acid and/or one of their simple alkyl-esters (including methyl-, ethyl-, propyl-, butyl-ester) and simple hydroxyalkyl-esters (including hydroxyethyl-ester, hydroxybutyl-ester) and simple alkoxyalkyl-esters (including
methoxyethyl-ester, ethoxyethyl-ester). "Simple" alkyl ester refers to the alkyl- group having from 1 to 4 carbons. The amount of simple alkyl ester (meth)acrylate monomer in the polymer ranges from 0 - 80 wt%, 10 - 70 wt%, 20 - 70wt%, 30 - 70 wt%, 30 - 60 wt%. Specific examples of simple alkyl ester (meth)acrylate monomers include methyl(meth)acrylate, ethyl(meth)acrylate, butyl (meth)acrylate, isobutyl(meth)acrylate, hydroxyethyl(meth)acrylate, hydroxypropyl(meth)acrylate, methoxyethyl(meth)acrylate, ethoxyethyl (meth)acrylate. Examples of ASE polymers are Acrylates Copolymer (e.g. Carbopol® Aqua SF-1 from Lubrizol, Inc. or Eliclear™ 4U from Seppic, Inc.) or Potassium Acrylates Copolymer (EX-968 and EX-1112 from Lubrizol, Inc.) ([0034]). The personal care composition comprises zinc pyrithione ([0002, 0084]). 
BASF teaches Alkali Swellable Emulsions (ASE) are dispersions of acid functional acrylic polymers in water. They are supplied at low pH and the acid groups on the polymer chains need to be neutralized to allow the polymer to swell and thicken. Under acidic conditions the polymer has a tight, coil-like structure and after the addition of alkali to the system, the pH increases and the acid functional groups on the thickener begin to dissociate (section 20)

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Fan et al.  is that Fan et al.   do not expressly teach sodium lauroyl methyl isethionate, salicylic acid and zinc pyrithione. This deficiency in Fan et al.  is cured by the teachings of Allef et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan et al., as suggested by Allef et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include salicylic acid and 1% of zinc pyrithione because they are suitable ingredient in shampoo. MPEP 2144.07.  Under guidance from Fan et al. teaching antidandruff agents in shampoo, Allef et al. teaching salicylic acid and 1% of zinc pyrithione (a known antidandruff agent) in shampoo, it is obvious for one of ordinary skill in the art to include salicylic acid and 1% of zinc pyrithione and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include sodium lauroyl methyl isethionate  and sodium lauroyl sarcosinate together with sodium cocoyl isethionate as anionic surfactant in shampoo because they are suitable anionic surfactant in shampoo. MPEP 2144.07. Under guidance from Fan et al. teaching one of more of isethionate  and sarcosinate anionic surfactant such as sodium cocoyl isethionate; Allef et al. teaching sodium lauroyl methyl isethionate and sodium lauroyl sarcosinate as anionic surfactant in shampoo, it is obvious for one of ordinary skill in the art to include sodium lauroyl methyl isethionate and sodium lauroyl sarcosinate with sodium cocoyl isethionate as anionic surfactant in shampoo and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1,4-6, 8-18, 20-23 and 29-30, the combination of prior arts teaches 6% to 20% of mixture of sodium lauroyl methyl isethionate, sodium lauroyl sarcosinate and sodium cocoyl isethionate as anionic surfactant; 1% of zinc pyrithione; 0.01 to 5% of the cationic polymer (MW 5,000 and 10,000,000) includes guar hydroxypropyltrimonium chloride (charge density 0.8-1.3 meq/g according to applicant’s specification) and Polyquaternium 10 (0.7 charged density according to applicant’s specification);  0.2% to 1% of crosslinked polymer of acrylic acid and acrylate ester, which is an alkali swellable emulsion polymer as evidenced by BASF and Fevola et al. when pH is adjusted with sodium salt such as NaOH; and the composition at pH 5.5 with viscosity 7000 cps.
Regarding claim 2, in arguendo that claim 2 is not indefinite, it is still obvious since prior arts teach the same or substantially same composition, this same or substantially same composition is expected to have the same property cited in claim 2.
Regarding claim 19, Fan et al. teaches amphoteric or Zwitterionic Surfactant as cosurfactant from 1 to 4 wt %.
Regarding claim 31, Fan et al. teaches pH 5.5, which is considered encompassed by claimed range of about 5.8 to about 6 when because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 31 solely to between 5.8 and 6. Accordingly, the range recited by claim 31 is interpreted broadly. Thus, 5.5 is reasonably encompassed the claimed "about 5.8 to about 6”. Furthermore, Allef et al. teaches pH 5-8 for shampoo.
Regarding claim 33-36 and 38, prior art teaches salicylic acid, silicone and 0.5% of fragrance (perfume).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US20060263319) in view of Allef et al. (US20140349902) evidenced by Fevola et al. (EP3260171) and BASF (“Practical Guide to Rheology Modifiers”, download from https://insights.basf.com/files/BASF_ED_RheologyModifiers_download.pdf on 11/01/2022), as applied for claims 1-2, 4-6, 8-11, 13-23, 29-31, 33-36 and 38  in the above 103 rejections, further in view of Jaysswal et al. (US20150110728) and Schmucker-Castner et al. (WO2001076552).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Fan et al., Allef et al.,  Fevola et al. and BASF have already been discussed in the above 103 rejections and are incorporated herein by reference.
	Jaysswal et al. teaches shampoo comprises menthol ([0061, 0070]).
	Schmucker-Castner et al. teaches shampoo comprises zinc pyrithione at 0.1% to 5% (claims 1, 5, 7 and 47).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Fan et al. is that Fan et al.  do not expressly teach menthol and about 2-5% of zinc pyrithione. This deficiency in Fan et al. is cured by the teachings of Jaysswal et al. and Schmucker-Castner et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan et al., as suggested by Jaysswal et al. and Schmucker-Castner et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include methanol because menthol is a suitable ingredient in shampoo as suggested by Jaysswal et al. MPEP 2144.07. Therefore, it is obvious for one of ordinary skill in the art to include methanol and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have 2-5% of zinc pyrithione because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Schmucker-Castner et al. teaching shampoo comprises zinc pyrithione at 0.1% to 5%, it is obvious for one of ordinary skill in the art to have 2-5% of zinc pyrithione and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613